Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE filed on 7/15/2022 has been entered. Claims 1-10, 12-17 and 20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed 7/15/2022, with respect to claims 1-7 and 1-20 have been fully considered and are persuasive. The rejection of claims 1-7 and 1-20 has been withdrawn after application claims 1 and 14 are amended to overcome the last rejection. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a communication device including a base station, the communication device comprising: a receiver configured to receive communications, during a downlink time interval, from a plurality of vehicles forming an ad hoc network, wherein at least one of the plurality of vehicles comprises a drone. and wherein the base station is configured to receive the communications from the drone”. The closest prior art of record, Giallorenzi et al. U.S. Patent 7,529,524 B1 (previously cited) and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), either singularly or in combination cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 8, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the drone is configured to transmit the communications based on received communications from other drones, and wherein the drone is further configured to at least partially compensate for non-linear power amplifier noise utilizing at least one processor configured to generate coefficient data for non-linear noise compensation.”. The closest prior art of record, Giallorenzi et al. U.S. Patent 7,529,524 B1 (previously cited) and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), either singularly or in combination cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 14, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “receiving, by a base station during a downlink time interval, communications from a plurality of vehicles, wherein at least one of the plurality vehicles comprises a drone, and wherein the base station is configured to receive the communications from the drone”. The closest prior art of record, Giallorenzi et al. U.S. Patent 7,529,524 B1 (previously cited) and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), either singularly or in combination cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631